



WARNING

The President of the panel hearing this appeal directs that the following
    should be attached to the file:

An order restricting publication in this proceeding under ss. 539(1),
    (2), (3) or (4) of the
Criminal Code
shall continue.  These sections of
    the
Criminal Code
provide:

539(1)          Prior to the commencement
    of the taking of evidence at a preliminary inquiry, the justice holding the
    inquiry

(a) may, if application therefor is made
    by the prosecutor, and

(b) shall, if
    application therefor is made by any of the accused, make an order directing
    that the evidence taken at the inquiry shall not be published in any document
    or broadcast or transmitted in any way before such time as, in respect of each
    of the accused,

(c) he or she is
    discharged; or

(d) if he or she is
    ordered to stand trial, the trial is ended.

(2)     Where an accused is not
    represented by counsel at a preliminary inquiry, the justice holding the
    inquiry shall, prior to the commencement of the taking of evidence at the
    inquiry, inform the accused of his right to make application under subsection
    (1).

(3)     Everyone who fails to comply with
    an order made pursuant to subsection (1) is guilty of an offence punishable on
    summary conviction

(4)      [Repealed, 2005, c. 32, s.
    18(2).]

R.S., 1985, c. C-46, s. 539; R.S., 1985,
    c. 27 (1st Supp.), s.97; 2005, c. 32, s. 18.




WARNING

An order restricting publication in this proceeding was made under s.
    517(4) of the
Criminal Code
and continues to be in effect.  This section
    of the
Criminal Code
provides:

517(1)          If the prosecutor or the
    accused intends to show cause under section 515, he or she shall so state to
    the justice and the justice may, and shall on application by the accused,
    before or at any time during the course of the proceedings under that section,
    make an order directing that the evidence taken, the information given or the
    representations made and the reasons, if any, given or to be given by the
    justice shall not be published in any document, or broadcast or transmitted in
    any way before such time as

(a)     if a preliminary inquiry is held,
    the accused in respect of whom the proceedings are held is discharged; or

(b)     if the accused
    in respect of whom the proceedings are held is tried or ordered to stand trial,
    the trial is ended.

Failure to comply

(2)     Everyone who fails without lawful
    excuse, the proof of which lies on him, to comply with an order made under
    subsection (1) is guilty of an offence punishable on summary conviction.

(3)     [Repealed, 2005, c. 32, s. 17]

R.S., 1985, c. C-46, s. 517; R.S., 1985,
    c. 27 (1st Supp.), s. 101(E); 2005, c. 32, s. 17.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.A.C., 2015 ONCA 483

DATE: 20150629

DOCKET: M44626

Sharpe, Cronk and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Applicant

and

A.A.C.

Respondent

Benita Wassenaar, for the applicant

Marie Henein and Sherif M. Foda, for the respondent

Heard: April 21, 2015

On review under s. 680 of the
Criminal Code
,
    R.S.C. 1985, c. C-46, of the judicial interim release order of Justice Julie A.
    Thorburn of the Superior Court of Justice, dated December 22, 2014.

Cronk J.A.:

[1]

The respondent, A.A.C., is charged with second degree murder.  The Crown
    alleges that, after a chance encounter on a downtown Toronto street, A.A.C. and
    three other men beat a man severely and that A.A.C. then intentionally ran him over
    with his SUV, causing fatal injuries.

[2]

A.A.C. applied for bail pending trial.  The Superior Court justice who
    heard his bail application (the Bail Judge) concluded that A.A.C.s detention
    was necessary on the tertiary ground  that is, to maintain confidence in the
    administration of justice  under s. 515(10)(c) of the
Criminal Code
, R.S.C.
    1985, c. C-46.  The Bail Judge denied bail.

[3]

Following a preliminary inquiry, A.A.C. was committed for trial on
    second degree murder.  Some months later, he applied in the Superior Court for
    a review of his detention on the basis that there had been a material change in
    circumstances since his original bail hearing.

[4]

The judge who heard the review application (the Bail Review Judge)
    found that A.A.C. had demonstrated a material change in circumstances by reason
    of new evidence regarding both his
mens rea
and his level of
    intoxication on the night in question.  She therefore considered the issue of
    detention anew.  She concluded that A.A.C.s continued detention was not
    necessary on any of the grounds set out in s. 515(10), including the tertiary
    ground.  Accordingly, she granted A.A.C.s application.

[5]

A.A.C. has been on bail, without incident, ever since.  His trial is
    scheduled to commence in October 2015.

[6]

The Crown sought an order under s. 680(1) of the
Criminal Code
for review of the Bail Review Judges decision by a panel of this court.  By
    order dated February 27, 2015, Strathy C.J.O. granted the Crowns application and
    directed this panel to review the release order.

[7]

For the reasons that follow, I agree with the Bail Review Judge that
    certain evidence led at A.A.C.s preliminary inquiry demonstrated a material
    change in circumstances concerning his intent at the time of the incident.  That
    evidence, in my opinion, materially diminished the strength of the Crowns case
    against A.A.C. for second degree murder.  I am also of the view that, on proper
    consideration of the factors identified in s. 515(10)(c) and the other relevant
    circumstances, the Bail Review Judge did not err in concluding that A.A.C.s
    detention is not required in order to maintain confidence in the administration
    of justice.

[8]

Accordingly, I would confirm the Bail Review Judges ruling and dismiss
    the Crowns application.

I.        Background

(1)

The Allegations in Brief

[9]

At the relevant time, A.A.C. was driving home in an SUV after spending
    an evening socializing with friends at a bar in Toronto.  Five passengers 
    three men (M.M., N.S. and J.P.-B.) and two women (E.F. and C.H.)  were present
    in the vehicle.

[10]

While
    A.A.C.s vehicle was stopped at a red light, a man approached the front
    passenger side of the car and asked for a ride.  When his request was refused,
    the man responded by banging on the window with his fist or hand.  This
    prompted the four male occupants of the SUV to exit their vehicle and confront
    him.

[11]

The
    Crown claims that A.A.C. and his three male associates beat the man and that
    A.A.C. then deliberately ran him over and drove away.

[12]

Based
    on footage from local surveillance videos and the accounts of independent
    bystanders, the police identified the make and model of the SUV.  After further
    investigation, they eventually obtained a wiretap authorization and identified
    the occupants of the SUV.  Four of them provided statements to the police, each
    identifying A.A.C. as the driver.

[13]

The
    police also determined that the vehicle involved in the incident matched a
    black SUV belonging to A.A.C.s family, which A.A.C. routinely used.  The
    police seized the vehicle.

[14]

The
    Crown maintains that the wiretaps contain several calls in which A.A.C. made
    incriminating statements concerning the incident, including statements
    suggesting an intention by him to influence or harm witnesses and to destroy
    evidence.

[15]

A.A.C.
    was arrested in late 2013 and charged with second degree murder.  Two of the
    other men in the SUV were arrested later the same month and charged with
    assault causing bodily harm.  One of those men was also charged with obstruct
    justice.

(2)

Procedural History

(i)

First Bail Application

[16]

A.A.C.s
    first bail application was heard in February 2014.  Because he was charged with
    murder, pursuant to s. 522(2) of the
Criminal Code
A.A.C. bore the
    onus of establishing that his continued detention in custody pending trial
    could not be justified on one or more of the three grounds set out in s.
    515(10):

515.

(10) For the purposes of this section, the detention of an
    accused in custody is justified only on one or more of the following grounds:

(
a
)     where the detention is necessary to ensure his
    or her attendance in court in order to be dealt with according to law;

(
b
)     where the detention is necessary for the
    protection or safety of the public, including any victim of or witness to the
    offence, or any person under the age of 18 years, having regard to all the
    circumstances including any substantial likelihood that the accused will, if
    released from custody, commit a criminal offence or interfere with the
    administration of justice; and

(
c)
if the detention is necessary to maintain
    confidence in the administration of justice, having regard to all the
    circumstances, including

(i)      the apparent strength of the prosecutions case,

(ii)      the gravity of the offence,

(iii)     the circumstances surrounding the commission of the
    offence, including whether a firearm was used, and

(iv)     the fact that the accused is liable, on conviction,
    for a potentially lengthy term of imprisonment or, in the case of an offence
    that involves or whose subject-matter is, a firearm, a minimum punishment of
    imprisonment for a term of three years or more.

[17]

By
    the time of the bail hearing, videotapes of all the witnesses statements had
    been disclosed to the defence.  Transcripts of the statements were not then
    available.  The Crown called the Officer-in-Charge of the police investigation
    (the OIC) as its only witness.  In his testimony, the OIC described the information
    contained in the various witnesses statements to police.  The defence called a
    representative of an alcohol and GPS monitoring company and A.A.C.s parents, two
    of his proposed sureties.  The defence also filed affidavits sworn by A.A.C.s
    aunt and uncle, as additional proposed sureties.  A.A.C. did not testify.

[18]

Counsel
    for A.A.C. conceded at the bail hearing that A.A.C. was the driver of the car
    that killed the victim.  Counsel also acknowledged that some of the witnesses suggested
    that the incident was a deliberate killing.  However, the defence argued:

[T]here is a plethora of evidence to suggest that it may be
    arguable whether this is a murder or a manslaughter or perhaps even an
    accident.



[T]here is an argument to be made that this may not be a
    second-degree murder, that this may be a manslaughter, that this may, indeed,
    be even a killing with a defence.

[19]

Although
    the Bail Judge expressed some lingering concerns, he found that detention was
    not required by the primary and secondary grounds (ss. 515(10)(a) and (b)), and
    concluded that A.A.C. should be denied bail on the tertiary ground under s.
    515(10)(c).

[20]

Section
    510(10)(c) lists four factors to be considered by the court in determining
    whether an accuseds detention is necessary to maintain confidence in the
    administration of justice.  In light of the nature of the charge against
    A.A.C., the Bail Judge noted (and the defence conceded) that the second and
    fourth factors  the gravity of the offence and the potential, on conviction,
    for a lengthy term of imprisonment (ss. 515(10)(c)(ii) and (iv))  were
    clearly met.

[21]

The
    Bail Judge then turned to the remaining two factors: the apparent strength of
    the Crowns case and the circumstances surrounding the commission of the
    offence (ss. 515(10)(c)(i) and (iii)).  With respect to the strength of the
    prosecutions case, he held:

[T]he prosecution does have, at this stage, an apparently
    strong case.  They have the content of the surveillance videos, and the
    eyewitness accounts in terms of the presence of the black SUV, and the actions
    of the occupants of that vehicle. [T]hat evidence  strongly suggests that the
    driver of the vehicle intentionally drove over [the victim] while he was lying
    on the road.  The police have evidence directly connecting [A.A.C.] to an identical
    vehicle.  The police also, now, have sworn statements from some of the
    occupants of the vehicle who confirm that [A.A.C.] was the driver of that
    vehicle, and that also confirm that when [A.A.C.] drove off  he did so in a
    manner where he knew, or certainly, ought to have known, that he was putting [the
    victims] safety at risk.  Indeed, the witnesses appear to have recognized that
    [the victim] was likely injured as they pleaded with [A.A.C.] to stop and
    provide assistance, but he chose to drive away.

There is very little that the defence can currently point to
    that would undermine the logical result of the evidence that the police have
    collected.  Admittedly, there is some evidence that [A.A.C.] had been drinking
    that evening, and may have consumed cocaine.  But, that evidence would, at
    best, possibly reduce the offence from murder to manslaughter.  There is
    nothing that presents itself, at this point, that could realistically support a
    finding of accident.

[22]

The
    Bail Judge also reviewed the circumstances surrounding the commission of the
    offence.  He described them as producing a result that [was] out of all
    proportion to the instigating event, and reflective of conduct that was
    difficult to fathom and profoundly disturbing, if not downright frightening.

[23]

The
    Bail Judge concluded that all four factors identified in s. 515(10)(c) were at
    their maximum.  Also relevant, in his view, were the inexplicable result of
    this chance encounter and the lingering concerns that exist under the primary
    and secondary grounds.  He determined that A.A.C.s continued detention
    pending trial was necessary under s. 515(10)(c) to maintain the publics
    confidence in the administration of justice.  Consequently, he denied bail.

(ii)

Bail Review Application

[24]

Two
    of the passengers in the SUV (C.H. and M.M.) testified at A.A.C.s preliminary
    inquiry, as did four independent civilian witnesses and six Toronto police
    officers.  A.A.C.s committal for trial was not in issue.  As I have said, on
    completion of the inquiry, A.A.C. was committed for trial on second degree
    murder.

[25]

Several
    months later, A.A.C. applied to the Superior Court of Justice, under s. 522 of
    the
Criminal Code
, for review of the Bail Judges detention order.   (Nothing
    turns on the Bail Review Judges mistaken reference to s. 520 in her reasons.) 
    A.A.C. did not challenge the correctness of the Bail Judges decision but,
    rather, argued that a material change in circumstances since the bail hearing
    justified a fresh assessment: see
R. v. Whyte
, 2014 ONCA 268, 119 O.R.
    (3d) 305, at paras. 21  22.  He maintained that the evidence adduced at the
    preliminary inquiry cast his
mens rea
and the circumstances
    surrounding the offence in a significantly different light, yielding viable
    defences on the issues of intent and intoxication.

[26]

In
    his factum before this court, A.A.C. elaborates on the alleged material change
    in circumstances as follows:

Although during the first bail hearing, there was some evidence
    of intoxication, by the end of the preliminary hearing it was clear that it was
    a significant triable issue.  In addition, while the evidence during the first
    bail hearing appeared to be that [A.A.C.]
knowingly
ran over the
    deceased, the preliminary hearing evidence provided significant support for the
    defence position that [A.A.C.] lacked intent to kill.  Subsequent to the
    preliminary hearing, the defence case became arguable.  What appeared at the
    initial bail hearing to be a strong case for second-degree murder was now a
    strongly arguable manslaughter.

[Emphasis in original.]

Material Change in Circumstances

[27]

The
    Bail Review Judge began her analysis by noting, in summary fashion, the
    findings at A.A.C.s first bail hearing.  She then turned to the issue whether
    A.A.C. had demonstrated a material change in circumstances concerning the
    strength of the Crowns case and/or the Crowns characterization of the
    circumstances of the offence at the time of the first bail hearing.

[28]

The
    Bail Review Judge considered the pertinent evidence at the initial bail hearing
    and the associated evidence at the preliminary inquiry.  In her view, new
    evidence had been adduced at the preliminary inquiry in respect of three
    matters: i) A.A.C.s intention at the time he drove the SUV forward; ii)
    whether the passengers in the SUV told A.A.C. to stop before he ran over the
    victim; and iii) A.A.C.s level of intoxication: at para. 20.

[29]

The
    Bail Review Judge found that the evidence led at the preliminary inquiry on
    these issues constituted a material change in circumstances.  With respect to
    the issue of A.A.C.s
mens rea
, she relied on the following new
    evidence, at para. 20:

1) C.H.s evidence that i) A.A.C. told her that he didnt
    realize that he was running over [the victim] until he had; and that ii) No
    one said anything before going over the bumps; and

2) E.F.s evidence that i) she didnt think A.A.C. realized
    what he did; and that ii) the victims location before A.A.C. drove the SUV
    forward was unclear.

The Bail Review Judge also reviewed the evidence led at
    the preliminary inquiry concerning A.A.C.s level of intoxication.

[30]

The
    Bail Review Judge held, at para. 22, that this new evidence materially altered
    the strength of the Crowns case and called into question the Bail Judges
    determinations, outlined above, that:

1)

all
    four factors [of the tertiary ground] are at their maximum;

2)

there
    is a strong suggest[ion] that the driver of the vehicle intentionally drove
    over [the victim] while he was lying on the road; and

3)

nothing
     presents itself, at this point, that could realistically support a finding of
    accident.

[31]

In
    these circumstances, a material change in circumstances having been made out, the
    Bail Review Judge undertook a fresh s. 515(10) analysis to determine whether
    bail should be granted.

Section 515(10)
    Analysis

[32]

The
    Bail Review Judge began her analysis by addressing the primary and secondary
    grounds for detention  namely, flight risk and the protection or safety of the
    public.  In so doing, she noted that the Crown had conceded that A.A.C. had met
    his onus to justify his release on these grounds.

[33]

Before
    this court, the Crown disputes this concession.  It is the Crowns position
    that Crown counsel did not concede these grounds, but rather simply did not
    relitigate them, instead relying on the Bail Judges approach to these
    grounds.  I do not think anything turns on this issue.  The Bail Review Judges
    reasons confirm that she independently evaluated the primary and secondary
    grounds for detention and concluded that they did not justify detention.  The
    Crown does not suggest otherwise.

[34]

The
    Bail Review Judge then turned to the tertiary ground for detention  namely, whether
    A.A.C.s continued detention is necessary to maintain confidence in the administration
    of justice.

[35]

Given
    that A.A.C. had been charged with murder, the defence again acknowledged that
    two of the s. 515(10)(c) factors  the gravity of the offence and A.A.C.s
    liability, on conviction, for a potentially lengthy term of imprisonment 
    supported the denial of bail.  As a result, the Bail Review Judge regarded the
    central issue as whether the Crowns case is so strong and the surrounding circumstances
    so disturbing that [A.A.C.] must remain in presentence detention to maintain
    confidence in the administration of justice: at para. 45.

[36]

With
    respect to the strength of the Crowns case, the Bail Review Judge held as
    follows, at paras. 48  49:

[T]here is no evidence [A.A.C.] knew or bore animosity to [the
    victim] prior to the altercation.  There is evidence from witnesses that he
    was drunk, that he was not warned by other passengers in the vehicle before
    moving the vehicle forward, that he did not intend to kill [the victim], and
    that he may not have known he ran over [the victim] until after he had done so.

I find that for the above reasons, the case for the prosecution
    is not at the maximum on all four factors of the tertiary ground.  In order to
    find [A.A.C.] guilty of the charge of second degree murder, a jury must be
    satisfied beyond a reasonable doubt that the only rational inference that can
    be drawn from the evidence is that [A.A.C.] intended to kill [the victim].

[37]

The
    Bail Review Judge addressed the fourth factor, the circumstances surrounding
    the commission of the offence, in brief compass.  She noted, correctly, that no
    exhaustive list of factors must be considered in assessing the circumstances of
    an offence.  Rather, the courts have regarded myriad contextual factors as
    relevant to the question whether detention is justified on the tertiary ground:
    at para. 50.  The Bail Review Judge was also alert to the tragic outcome of the
    encounter.  However, in her view, it is far from clear what [A.A.C.s]
    intentions were or what his state of mind was on the evening in question: at
    para. 51.

[38]

In
    the result, having regard to the presumption of innocence, as well as the fact
    that accused persons are not denied bail to punish them before their guilt has
    been determined, the Bail Review Judge concluded that A.A.C. had met his onus
    under s. 515(10)(c) to demonstrate that his continued detention was not
    necessary to maintain confidence in the administration of justice: at para. 52. 
    She therefore ordered that A.A.C. be released pending trial, on strict terms
    that include $4 million in sureties.  As I have said, A.A.C. has been on bail,
    without incident, ever since.

II.       Issues

[39]

The Crown argues that there had been no material change in circumstances
    to justify a reassessment by the Bail Review Judge and that, in any event,
    A.A.C. should be detained pending trial.  There are two main issues:

(1)

Did

the

Bail

Review

Judge err in holding that there had been a

material

change

in

circumstances from A.A.C.s

initial

bail hearing?

(2)

Even if there had been a material change in circumstances, did the Bail Review
    Judge err in concluding that A.A.C.s pre-trial detention was not necessary
    under the tertiary ground for detention?

III.      Analysis

(1)

Section 515(10)(c): Governing
    Principles

[40]

I
    turn first to the governing principles concerning the application of s.
    515(10)(c) of the
Criminal Code
.

[41]

All
    accused, including those charged with serious crimes, are constitutionally
    entitled under s. 11(e) of the
Charter of Rights and Freedoms
not to
    be denied reasonable pre-trial bail without just cause.  Pre-trial bail for an accused
    person is the general rule and detention is the exception.  A claim for
    detention of an accused under s. 515(10)(c) must be approached in this context.

[42]

In
R. v. Hall
, 2002 SCC 64, [2002] 3 S.C.R. 309, the Supreme Court of
    Canada held that s. 515(10)(c) provides a discrete basis for bail denial not
    covered by the other grounds for detention set out in ss. 515(10)(a) and (b):
    at para. 30.  Further, the question whether s. 515(10)(c) applies is to be assessed
    by an objective appraisal of the four specific factors listed in s. 515(10)(c),
    as well as all other relevant circumstances.  In
Hall
, at para. 41,
    McLachlin C.J. explained:

At the end of the day, the judge can only deny bail if
    satisfied that in view of [the factors outlined in s. 515(10)(c)] and related
    circumstances, a reasonable member of the community would be satisfied that
    denial is necessary to maintain confidence in the administration of justice. 
    [T]he provision does not authorize a standardless sweep nor confer open-ended
    judicial discretion.  Rather, it strikes an appropriate balance between the
    rights of the accused and the need to maintain justice in the community.

[43]

Some
    courts viewed the decision in
Hall
as standing for the proposition
    that the tertiary ground for detention under s. 515(10)(c) is to be construed
    narrowly and applied sparingly, in only rare or exceptional cases involving
    grave or inexplicable crimes.

[44]

However,
    in
R. v. St-Cloud
, 2015 SCC 27, the Supreme Court of Canada lays this
    interpretation to rest.
St-Cloud
was released while this courts
    decision in this proceeding was under reserve.

[45]

In
St-Cloud
, the Supreme Court revisits the principles that inform the
    application of s. 515(10)(c).  As I will explain later in these reasons, the Crown
    argues that
St-Cloud
strengthens its case for the denial of bail to
    A.A.C.  The defence disagrees.

[46]

In
    my view, four important considerations concerning the application of s.
    515(10)(c) emerge from
St-Cloud.

[47]

First,
St-Cloud
clarifies the ambit of s. 515(10)(c).  In
St-Cloud
,
    the Supreme Court rejects an unduly restrictive interpretation of the sections
    scope and holds that the tertiary ground for detention is not to be interpreted
    narrowly or applied sparingly.  As the court puts it, the section is not
    necessarily limited to exceptional circumstances, to unexplainable crimes, to
    the most heinous of crimes involving circumstances similar to those in
Hall
,
    or to certain classes of crimes: at paras. 5, 47, 50, 53  54, and 87.

[48]

Rather,
    the Crown may rely on s. 515(10)(c) to support detention for any type of crime,
    so long as the Crown proves  except in the cases provided for in s. 515(6) of
    the
Criminal Code
, of which this is not one  that the detention of
    the accused is justified to maintain confidence in the administration of
    justice: at para. 54.  In this context, the fact that detention may be
    justified on the tertiary ground only in rare cases is but a consequence of the
    application of s. 515(10)(c); it is neither a precondition to its application nor
    a criterion the court must consider or the purpose of the section: at para. 50.

[49]

Second,
St-Cloud
reiterates the holding in
Hall
that each of the four
    listed factors in s. 515(10)(c) and their combined effect must be considered, together
    with all other relevant circumstances, when detention is sought to be justified
    under the tertiary ground: at para. 68.

[50]

Consequently,
    [a] court must not order detention automatically, even where the four listed
    circumstances [in s. 515(10)(c)] support such a result: at para. 87.  The s.
    515(10)(c) inquiry requires a balancing of the listed factors, together with
    any other relevant factors, in order to answer the ultimate question: whether
    detention of the accused is necessary to achieve the purpose of maintaining
    confidence in the administration of justice: at paras. 69 and 87.

[51]

Third,
St-Cloud
addresses the bail review authority under ss. 520 and 521 of
    the
Criminal Code
.  With respect to those sections,
St-Cloud
instructs that it will be appropriate for a bail review judge to interfere with
    a bail justices decision in one of three circumstances: i) if the bail justice
    erred in law; ii) if the impugned decision was clearly inappropriate; or iii)
    where new evidence submitted by the accused or the prosecutor shows a material
    and relevant change in the circumstances of the case:  at paras. 121 and 139.

[52]

Fourth,
    where bail is sought on a review under ss. 520 or 521 of the
Criminal Code
based on new evidence that is said to constitute a material change in
    circumstances, the admissibility of that new evidence is to be evaluated in
    accordance with a modified version of the four-part test for the admission of
    fresh evidence set out in
Palmer v. The Queen
, [1980] 1 S.C.R. 759:
St-Cloud
,
    at paras. 128  29.  However, [g]iven the generally expeditious nature of the
    interim release process and the risks of violating the rights of the accused,
    and since the release hearing takes place at the very start of criminal
    proceedings and not at the end, and in view of the relaxed approach to the
    rules of evidence at bail hearings mandated by s. 518 of the
Criminal Code
,
    the four
Palmer
criteria are to be applied in a flexible fashion: at
    para. 129.

[53]

I
    will return later in these reasons to the issue of the admission of new
    evidence in support of a material change in circumstances claim.  At this
    point, it is important to note that neither the Bail Judge nor the Bail Review
    Judge had the benefit of
St-Cloud
.  In contrast, this courts
    consideration of the Bail Review Judges release ruling must proceed in
    recognition of the principles articulated in
St-Cloud
.

[54]

I
    turn now to the specific issues before the court.

(2)

Was There a Material Change in Circumstances?

[55]

A.A.C.s
    first hurdle on his s. 522 application was to demonstrate a material change in
    circumstances between the date of the first bail application and the review
    hearing.  The Crown contends that no such change occurred in this case, with
    the result that the threshold for the conduct of a review hearing was not met.

[56]

Recently,
    in
Whyte
, this court considered the meaning of the material change in
    circumstances standard.  The court held, at para. 26:

[T]he assessment of whether a material change in circumstances
    exists in a particular case depends on the actual considerations that
    underpinned the first bail judges refusal of bail.  In other words, the issue
    is whether the change in circumstances is relevantly material.

[57]

The
    Crown attacks the Bail Review Judges finding of a material change in
    circumstances on two main grounds.  First, the Crown argues that, in so
    finding, the Bail Review Judge misapprehended the evidence and misapplied the
    law.  Second, in its post-
St-Cloud
supplementary submissions, the
    Crown submits that: i) because she applied the tertiary ground too narrowly, the
    Bail Review Judge erred in her approach to the application of s. 515(10)(c);
    ii) the modified
Palmer
test set out under
St-Cloud
for the
    admission of new evidence on a bail review applies in this case; and iii) the
    new evidence on which the Bail Review Judge relied fails to meet this test
    because it was neither new nor material.  Accordingly, the Crown says, the
    threshold for a s. 522 bail review was not met and the decision of the Bail
    Judge at the first bail hearing must stand.

[58]

For
    the reasons that follow, I am persuaded that the material change in
    circumstances threshold was met.  I begin with the Crowns
St-Cloud
-based
    challenges to the Bail Review Judges ruling.

(i)      Approach to the
    Application of Section 515(10)(c)

[59]

In
    her reasons, the Bail Review Judge stated: In
R. v. Hall
, the Supreme
    Court of Canada emphasized that the tertiary ground for detention must be used
    sparingly: at para. 39.  As mentioned above, she also said: The question is
    whether the Crowns case is so strong and the surrounding circumstances so
    disturbing that [A.A.C.] must remain in presentence detention to maintain
    confidence in the administration of justice: at para. 45.  The Crown submits
    that, as these statements are inconsistent with
St-Cloud
, her reasons
    reflect legal error.  I disagree.

[60]

I
    agree that, based on
St-Cloud
, the Bail Review Judges first statement
    no longer reflects the correct interpretive approach to s. 515(10)(c).  In
    addition, to the extent that the Bail Review Judges second statement implies
    that bail may be denied under s. 515(10)(c) only in rare or exceptional cases
    or in cases involving horrific or heinous circumstances, this, too, is
    inconsistent with
St-Cloud
.

[61]

That
    said, contrary to the Crowns submission, I do not agree that these statements
    fatally infect the Bail Review Judges analysis of a material change in
    circumstances.  The Bail Review Judge made the statements in question only after
    she had found that new evidence materially altered the strength of the Crowns
    case and undercut several of the Bail Judges core findings.

[62]

Accordingly,
    I would not give effect to this submission.

(ii)     Alleged Misapprehension of Evidence

[63]

There
    are two branches to the Crowns claim that the Bail Review Judge misapprehended
    the evidence.

[64]

First,
    the Crown submits that the Bail Review Judge erred by wrongly stating that
    evidence was new when it was not; by misunderstanding the significance of the
    evidence said to be new; and by failing to consider the new evidence in the
    context of the case as a whole.

[65]

Second,
    in its submissions after the release of
St-Cloud
, the Crown argues
    that the modified
Palmer
test for the admission of new evidence on a
    bail review, set out in
St-Cloud
, bolsters its contention that the evidence
    relied on by the Bail Review Judge to anchor her finding of a material change
    in circumstances was neither new nor material.  As a result, the Crown says,
    there was no showing of a material change in circumstances and the Bail Review
    Judge should not have undertaken a fresh assessment whether bail should be
    granted.

[66]

I
    would not accede to these arguments.

[67]

To
    begin, as the Crown acknowledges,
St-Cloud
does not involve the scope
    of the bail review powers under ss. 522 and 680 of the
Criminal Code
.
St-Cloud
, as I have emphasized, was concerned with bail review under
    ss. 520 and 521.  That said, like the review at issue in
St-Cloud
, the
    hearing before the Bail Review Judge required consideration of the material
    change in circumstances threshold for a fresh detention inquiry.

[68]

The
St-Cloud
court outlines the proper approach to the
Palmer
test for determining what constitutes new evidence on a bail review under ss.
    520 and 521 of the
Criminal Code
: at paras. 129  137.
St-Cloud
,
    however, does not hold that the same test applies under s. 522 or 680.  Assuming,
    without deciding, that the test applies under ss. 522 and 680, I am satisfied
    that the new evidence before the Bail Review Judge met this test and gave rise
    to a material change in circumstances warranting a fresh s. 515(10)(c) inquiry.

[69]

To
    be specific, in my opinion, new evidence before the Bail Review Judge materially
    diminished the strength of the Crowns case on the issue of A.A.C.s intent
    and, correspondingly, bolstered the viability of A.A.C.s defence that he
    lacked the requisite intent for second degree murder.  Furthermore, contrary to
    the Crowns submission, the Bail Review Judge did not misapprehend the nature
    and significance of this evidence.

[70]

As
    I have mentioned, the Crowns evidence at the first bail hearing consisted only
    of the OICs testimony.  Obviously, the sworn testimony subsequently given at
    the preliminary inquiry was not then available.  Nor did the OIC and the
    parties have the benefit of transcripts of the various witnesses police
    statements.  As a result, the OIC merely provided a synopsis of what he thought
    was said during the witness interviews, including in respect of the accounts of
    A.A.C.s actions and utterances at the time of the incident.

[71]

On
    the critical issue of A.A.C.s intent, the OIC testified that: i) one of the
    occupants of the SUV (M.M.) claimed that A.A.C. drove over the victim deliberately;
    ii) two other occupants of the SUV (N.S. and C.H.) said that, before A.A.C. drove
    over the victim, several passengers had shouted, dont do it; iii) according
    to C.H., E.F. and M.M., passengers in the SUV also exhorted A.A.C. to stop, go
    back and provide assistance to the victim after he had been run over, but
    A.A.C. instead chose to drive away; and iv) one of the passengers (N.S.)
    indicated that when a co-passenger exclaimed that the victim was dead, A.A.C. replied,
    no, I ran over his legs, I only ran over his legs.

[72]

The
    Bail Judge found that the evidence strongly suggest[ed] that the driver of the
    vehicle intentionally drove over [the victim] while he was lying on the road
    and that the passengers had pleaded with [A.A.C.] to stop and provide assistance,
    but he chose to drive away.  As a result, the Bail Judge expressed the view
    that, [t]here is very little that the defence can currently point to that
    would undermine the logical result of the evidence that the police have
    collected.  In other words, the Bail Judge saw no viable defence to the
    offence charged.

[73]

The
    evidence before the Bail Review Judge, however, was markedly different.  By the
    time of the bail review hearing, the record included transcripts of the various
    witnesses actual police statements, as well as transcripts of the sworn
    evidence from the preliminary inquiry.  Based on this amplified record, the Bail
    Review Judge found, as described above, that new evidence had been led at the
    preliminary inquiry regarding A.A.C.s intent at the time he drove the vehicle
    forward and as to whether passengers in the SUV told him to stop before he ran
    over the victim.

[74]

I
    pause here to note that, in her reasons, the Bail Review Judge refers to E.F.s
    testimony, suggesting, mistakenly, that E.F. testified at the preliminary
    inquiry.  In fact, the evidence in question came from E.F.s police statement. 
    In my view, this misstatement is insignificant.  The transcript of the bail
    review hearing indicates that the Bail Review Judge knew E.F. did not testify
    at the preliminary inquiry and that the information she provided came from her
    police statement.

[75]

This
    new evidence, particularly C.H.s testimony at the preliminary inquiry and
    E.F.s transcribed police statement, is not consistent with the Crowns theory
    that A.A.C. deliberately ran over the victim after passengers in the SUV warned
    him not to do so.

[76]

C.H.s
    preliminary inquiry evidence is especially germane in this regard.  At the first
    bail hearing, the OIC summarized her then-untranscribed police statement as
    including the claim that the occupants of the SUV told A.A.C., dont do it. 
    Further, on the OICs description of her police statement, C.H. said that,
    after the victim had been run over, people in the vehicle, including [C.H.],
    were yelling to stop and to go back, but A.A.C. did not do so.

[77]

A
    very different picture of C.H.s evidence emerged at the preliminary inquiry. 
    C.H. essentially said that she never told the police that the passengers in the
    SUV urged A.A.C., dont do it.  At the preliminary inquiry, she expressly said
    that none of the occupants of the SUV said anything before the vehicle ran over
    the victim.  And, contrary to her statement to the police, she also denied at
    the preliminary inquiry that anyone told A.A.C. to stop and go back to attend
    to the victim.

[78]

This
    evidence is relevant and material.  Unlike the evidence before the Bail Judge, it
    suggests there were no pre-impact warnings to A.A.C.  Compelling evidence that
    A.A.C. had been warned not to drive over the victim and did it anyway could support
    a strong inference of intent for second degree murder.  C.H.s evidence, as
    reflected in the record before the Bail Review Judge, significantly undercut
    this plank in the Crowns case for second degree murder.

[79]

The
    version of C.H.s evidence before the Bail Review Judge about no pre-impact
    cautions to A.A.C. is also consistent with E.F.s police statement, a transcribed
    version of which was available by the time of the bail review hearing.  Recall
    that, in her statement, E.F. said that she didnt think A.A.C. realized what
    he did and that the victims location was unclear when A.A.C. drove the SUV
    forward.  There was also evidence at the preliminary inquiry that weakened the
    Crowns theory of the location of the victims body.

[80]

The
    evidence from C.H. and E.F. that was before the Bail Review Judge undermined
    the Crowns claim that A.A.C. was repeatedly warned to watch out for or avoid the
    victim.  Their evidence stands in stark contrast to that of M.M. and N.S., who
    claim that A.A.C. was warned to avoid impact with the victim.  But M.M. and
    N.S. also deny participating in the physical beating of the victim, contrary to
    the accounts of multiple other witnesses.  Moreover, M.M.s claim that he told
    A.A.C., dont run him over, is uncorroborated by any other occupant of the
    SUV.  Tellingly, M.M. never made this claim in his statement to the police.

[81]

The
    version of C.H.s evidence put before the Bail Review Judge is important in
    another respect.  Her denial at the preliminary inquiry that anyone told
    A.A.C., after the impact with the victim, to stop and go back tells against the
    assertion that A.A.C. knew he had run over the victim.  It also runs contrary
    to the suggestion that A.A.C. was indifferent to and ignored pleas to return and
    assist the victim.  C.H.s testimony at the preliminary inquiry supports the
    defence position that there were no pleas for A.A.C. to return and attend to
    the victim and that he was unaware that he had run him over.

[82]

As
    I see it, C.H.s and E.F.s evidence is capable of raising doubt about A.A.C.s
mens rea
at the time he is alleged to have deliberately run over the
    victim.  The Bail Review Judges reasons confirm that she appreciated the
    significance of this evidence and its potentially damaging effect on the
    Crowns case.  Moreover, I see nothing in her reasons to suggest that she
    failed to place and assess the potential import of this evidence in the context
    of all the available evidence bearing on A.A.C.s intent.

[83]

In
    my view, this evidence alone supports a finding of a material change in
    circumstances.  In the language of
St-Cloud
, at paras. 132 and 137, it
    was truly new and significant evidence that was either not fully available
    or not available at all until after the initial bail hearing.  Put somewhat
    differently, in the language of
Whyte
, at para. 26, this new evidence
    was relevantly material to an assessment of both the strength of the Crowns
    case against A.A.C. and the circumstances of the offence.  It was thus open to
    the Bail Review Judge to conclude, on the entirety of the augmented record,
    that there had been a material change in circumstances warranting a fresh bail review.

[84]

The
    Crown argues that E.F.s evidence was not new because the videotape of her
    police interview was disclosed to the defence prior to the first bail hearing. 
    This argument, however, underplays the real time circumstances of initial
    bail hearings.  As the Supreme Court observed in
St-Cloud
, at para.
    109:

[T]his expeditious [bail hearing] process is not

without

consequences

for

the

accused,

who generally has very little time to
    choose counsel and may even have no legal representation at the release
    hearing.
The accused, or his or her counsel, also has very little time to,
inter
    alia
, review and analyze the prosecutors evidence, devise a defence
    strategy and make the best possible decisions on how to proceed
. 
    [Emphasis added.]

This comment is apposite here.  In the circumstances,
    I do not think it can be said that the Bail Review Judge erred by regarding the
    confirmed version of E.F.s evidence on these issues as new.

(iii)

Alleged Misapplication of the Law

[85]

The
    Crown submits that the Bail Review Judge misapplied the test for a material
    change in circumstances by misstating the requisite intent for second degree
    murder and by failing to appreciate the strength of the Crowns case for
    manslaughter.

[86]

The
    Crown points to the Bail Review Judges statement that, [i]n order to find
    [A.A.C.] guilty of the charge of second degree murder, a jury must be satisfied
    beyond a reasonable doubt that the only rational inference that can be drawn
    from the evidence is that [A.A.C.] intended to kill [the victim]: at para. 49. 
    This statement, the Crown contends, ignores the intent for murder set out under
    s. 229(a)(ii) of the
Criminal Code
 namely, [c]ulpable homicide is
    murder  where the person who causes the death of a human being  means to
    cause him bodily harm that he knows is likely to cause his death, and is
    reckless whether death ensues or not.  According to the Crown, this
    misstatement led the Bail Review Judge to discount the strength of the Crowns
    case for second degree murder.  Again, I disagree.

[87]

It
    is true that the Bail Review Judge did not expressly refer in her reasons to
    the definition of intent set out in s. 229(a)(ii).  However, this omission and
    the Bail Review Judges impugned comment must be understood in the context of
    the record as a whole.  I note that, during oral submissions, the Crown
    specifically drew the s. 229(a)(ii) definition of intent to the Bail Review
    Judges attention, distinguishing murder  when [a] person does something with
    the intention [to murder] and one in reckless disregard whether or not they
    cause grievous bodily harm to death.  The Bail Review judge responded, I understand
    that.

[88]

I
    am satisfied that the Bail Review Judge appreciated the legal test for murder
    and the Crowns potential reliance on s. 229(a)(ii).  Her abbreviated reference
    in her reasons to the requisite intent for murder does not mean that she failed
    to consider both aspects of the statutory definition of culpable homicide.

[89]

In
    any case, as I have said, there was evidence before the Bail Review Judge
    suggesting that A.A.C. lacked the intent to run over the victim with his
    vehicle.  This evidence diminishes the strength of the Crowns case for second
    degree murder under the s. 229(a)(ii) definition of intent because it suggests
    that A.A.C. may not have intended to cause the victim bodily harm that he knew
    was likely to cause his death.  In other words, even had the Bail Review Judge
    expressly addressed s. 229(a)(ii) in her reasons, her justification for finding
    a material change in circumstances would have been no different  and no less
    valid.

[90]

I
    also do not accept the Crowns contention that the Bail Review Judge erred in her
    material change of circumstances analysis by failing to consider what the Crown
    claims is its overwhelming case for manslaughter if second degree murder is
    not made out at trial.

[91]

The
    case put by the Crown at the first bail hearing and, again, at the review
    hearing, was that A.A.C. had embarked on an intentional course of conduct that
    began with the beating of the victim and ended when he got in his SUV,
    deliberately ran over the victim and sped away.  The Bail Judge detained A.A.C.
    on the basis that the evidence strongly suggest[ed] that he intentionally ran
    over the victim while he was lying helpless on the road, notwithstanding warnings
    not to do so.

[92]

The
    loss of life by reason of an unlawful act or criminal negligence is materially
    different from an intentional killing.  In this case, there was new evidence
    before the Bail Review Judge that what had been characterized as the latter may
    in fact have been the former.  She did not err in finding that, where A.A.C.
    had been detained under the tertiary ground in s. 515(10)(c), such new evidence
    constituted a material change in circumstances.

(iv)

Conclusion on Material Change in Circumstances

[93]

I
    conclude that the Bail Review Judge did not err in finding that A.A.C. had demonstrated
    a material change in circumstances at the review hearing on the key issue of
    his intent on the night of the incident.  Consequently, I find it unnecessary
    to address the Crowns submission that the Bail Review Judge erred in finding
    that there had also been a material change in circumstances with respect to the
    evidence of A.A.C.s intoxication on the night in question.  The new evidence
    regarding A.A.C.s intent was itself sufficient to support the Bail Review
    Judges fresh s. 515(10)(c) analysis.

(3)

Was Detention Necessary to Maintain Confidence

in the Administration of Justice?

[94]

The Crown argues that, even if there had been a material change in
    circumstances, A.A.C. should not have been released pending trial.  It attacks
    the Bail Review Judges release order on several grounds.  Before turning to
    those specific grounds, it will be useful to revisit the Bail Review Judges s.
    515(10) analysis.

[95]

I
    have already described the essential components of the Bail Review Judges
    evaluation whether A.A.C.s continued detention was necessary on any of the
    grounds set out in s. 515(10).  In summary, she began by considering the
    primary and secondary grounds for detention  flight risk and the protection or
    safety of the public.  After detailed consideration of the relevant evidence,
    she concluded that neither of these grounds justified detention.  That finding
    is not contested before this court.

[96]

The
    debate before the Bail Review Judge focussed on whether detention was necessary
    under the tertiary ground to maintain confidence in the administration of
    justice.  In considering this ground, the Bail Review Judge identified the
    specific factors to be considered, as listed in s. 515(10)(c).  She noted,
    correctly, that no one factor is determinative and that the combined effect of
    the four factors must be considered: at para. 37.  This balancing exercise
    enables a reviewing judge to decide whether detention is justified:
St-Cloud
,
    at para. 55.  In this case, two of those factors were not in issue.  The
    defence wisely conceded the obvious  that both the gravity of the offence (s.
    515(10)(c)(ii)) and the likelihood that A.A.C., if convicted, would face a
    lengthy term of imprisonment (s. 515(10)(c)(iv))  worked against A.A.C.s
    release.

[97]

The
    Bail Review Judge considered the two factors in dispute: the apparent strength
    of the Crowns case (s. 515(10)(c)(i)) and the circumstances surrounding the
    commission of the offence (s. 515(10)(c)(iii)).  Having reminded herself of the
    circumstances surrounding the encounter, the tragic outcome, the presumption of
    innocence, the nature of the Crowns theory  that A.A.C. intentionally killed the
    victim  and the evidence regarding A.A.C.s intent, the Bail Review Judge
    concluded that, the case for the prosecution is not at the maximum on all four
    factors of the tertiary ground and, further, that [i]t is far from clear what
    [A.A.C.s] intentions were or what his state of mind was on the evening in
    question: at paras. 49 and 51.  She therefore concluded that A.A.C. had met
    his onus of demonstrating that his continued detention was not justified on the
    tertiary ground.

[98]

As
    indicated, the Crown attacks the Bail Review Judges s. 515(10)(c) analysis on
    several bases.  First, the Crown repeats its claim that the Bail Review Judge
    erred by misstating the requisite intent for second degree murder.  I have
    already addressed this issue.  As I have explained, I am not persuaded that the
    Bail Review Judges reasons, viewed in the context of the submissions made at
    the review hearing, reflect the error alleged by the Crown.

[99]

Second,
    the Crown seizes on the Bail Review Judges comment that the prosecutions case
    was not at the maximum on all four factors of the tertiary ground to argue
    that she misdirected herself on the applicable standard for detention.

[100]

I disagree.  For
    convenience, I repeat in part the Supreme Courts direction in
Hall
,
    at para. 41, regarding detention on the tertiary ground:

At the end of the day, the judge can only deny bail if
    satisfied that in view of [the factors listed in s. 515(10)(c)] and related
    circumstances, a reasonable member of the community would be satisfied that
    denial is necessary to maintain confidence in the administration of justice.

St-Cloud
affirms this test for detention
    under s. 515(10)(c): at paras. 35 and 87.

[101]

The Bail Review
    Judges reasons confirm she was alive to the need to consider all the factors
    identified in s. 515(10)(c) and their combined effect, as well as the
    surrounding circumstances in order to determine whether detention was necessary
    to maintain confidence in the administration of justice.  She expressly cited
Hall
for the applicable test for detention and stated, at para. 41:

The question to be answered is whether, in light of all four
    factors, a reasonable member of the community would be satisfied that the
    denial of bail is necessary to maintain confidence in the administration of
    justice.

[102]

Again echoing
Hall
,
    the Bail Review Judge continued: The reasonable person [assessing what is
    necessary to maintain confidence in the administration of justice] is one who
    is informed about the philosophy of the legislative provisions,
Charter
values and the actual circumstances of the case: at para. 42; see
Hall
,
    at para. 41.
St-Cloud
confirms this standard, at paras. 74 and 87.

[103]

The Bail Review
    Judge clearly appreciated the test for detention.  Her reasons on this issue
    accord with
Hall
and
St-Cloud
.  Viewed in this context, her impugned
    remark, which tracks precisely the language used by the Bail Judge, was simply
    a shorthand explanation, based on a more developed record, for her assessment
    of the strength of the Crowns case.

[104]

Third, the Crown
    argues that the Bail Review Judge erred by failing to factor the wiretap
    evidence into her s. 515(10)(c) analysis, thereby minimizing the strength of
    the Crowns case.  In the Crowns submission, the wiretap evidence establishes
    consciousness of guilt on A.A.C.s part, which the Bail Review Judge ought to
    have viewed as strengthening the Crowns case.

[105]

I would reject
    this argument.

[106]

In her analysis
    of the tertiary ground, the Bail Review Judge did not specifically refer to the
    wiretap evidence.  However, she was clearly mindful of that evidence, noting,
    in her analysis of the secondary ground for detention, the Bail Judges
    treatment of concerns arising from some of the intercepted communications: at
    para. 34.

[107]

The Bail Judge
    addressed the concerning aspects of the wiretap evidence in the context of the
    secondary ground for detention  the protection or safety of the public.  He
    regarded the remarks in question as the product of bravado or, perhaps, the
    ill-considered utterances of a person in fear; one who is desperately looking
    for an out.  He dismissed the suggestion that the concerning aspects of the
    wiretap evidence warranted detention.

[108]

The central
    issue before both the Bail Judge and the Bail Review Judge was the tertiary
    ground for detention.  The Crown relied on the captured utterances on the
    wiretaps as evidence of incriminating post-offence conduct.  As the transcript
    of the review hearing makes clear, the Bail Review Judge was alive to the
    distinction between consciousness of guilt in general and consciousness of
    guilt for murder in particular.  Indeed, in one exchange with Crown counsel,
    the Bail Review Judge specifically queried the Crowns reliance on the wiretap
    evidence, given the absence of evidence of consciousness of guilt for murder. 
    Her exchange with counsel on this issue is consistent with the Supreme Courts
    direction in
R. v. Arcangioli
, [1994] 1 S.C.R. 129, at p. 145, and
    related cases that evidence of conduct consistent with consciousness of guilt
    can serve the function of indicating consciousness of guilt only if it relates
    to a particular offence.

[109]

The charge
    against A.A.C. is one of second degree murder.  The Crown has pointed to no wiretap
    evidence that meets the
Arcangioli
standard for establishing
    consciousness of guilt in relation to the offence charged.

[110]

In these
    circumstances, I do not think it can fairly be said that the Bail Review Judge
    erred by failing to consider the wiretap evidence for a second time, in her
    analysis of the tertiary ground.

IV.     Disposition

[111]

It goes without
    saying that the crime alleged in this case could hardly be more serious.
    However, having considered the materially changed circumstances since A.A.C.s
    first bail hearing and having conducted a fresh and full s. 515(10) inquiry,
    the Bail Review Judge determined that A.A.C. had met his onus of demonstrating
    that his continued pre-trial detention was not warranted on any of the grounds
    identified in s. 515(10).  The Bail Review Judges balancing of the relevant
    factors under the tertiary ground and her consideration of their combined
    effect was a delicate, discretionary exercise: see
St-Cloud
, at paras.
    113  14.  I see no basis for interfering with her decision to release A.A.C.,
    nor any justification to detain him again for the brief period remaining before
    his trial.

[112]

For the reasons
    given, I would dismiss the application and confirm the Bail Review Judges
    decision.

Released:

RJS                                       E.A. Cronk
    J.A.

JUN 29 2015                          I agree Robert
    Sharpe J.A.

I agree
    Grant Huscroft J.A.


